In an action for divorce, plaintiff appeals from so much of an order of the Supreme Court, Rockland County (Marbach, J.), entered May 14, 1980, as awarded defendant $45 per week for pendente lite child support. Order affirmed insofar as appealed from, with $50 costs and disbursements. Since the parties’ separation agreement contained no provision for child support, defendant was not obligated to establish an unanticipated change in circumstances, as required by Matter of Boden v Boden (42 NY2d 210), in order to secure a pendente lite award of child support (see Bajak v Bajak, 71 AD2d 823). Cohalan, J.P., Margett, O’Connor and Thompson, JJ., concur.